Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered December 8, 1986, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree (three counts), criminal possession of a weapon in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Isolated statements contained in the trial court’s instructions to the jury were improper (cf., People v Smith, 113 AD2d 905, 908). However, the court’s charge, read in its entirety, unquestionably conveyed to the jurors the proper standard by which they were to judge the defendant’s guilt or innocence, and unequivocally enjoined upon them the duty to acquit the defendant unless they were to find that the prosecution had proved, beyond any reasonable doubt, all of the elements of the particular crimes charged. The jury charge was, in short, adequate (see generally, People v Russell, 266 NY 147; People v Rodriguez, 118 AD2d 878; People v Richardson, 117 AD2d 825). We have examined the defendant’s remaining contention, and find it to be without merit. Mangano, J. P., Bracken, Kooper and Sullivan, JJ., concur.